UNI'I`ED S'I`ATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
LECAT’S VENTRILOSCOPE, )
)
Plaintiff, )
) No. 16 C 5298

v. )

) Chief Judge Rubén Castillo
MT TOOL AND MANUFACTURING, )
)
Defendant. )

MEMORANDUM OPINION AND OR])ER

Lecat’s Ventriloscope (°‘Plaintiff”) filed this suit against MT Tool and Manufacturing
(“Defendant”) for alleged infringement of U.S. Patent No. 7,645,141 (the “‘ 141 Patent”). (R. l,
Compl.) The trial previously set for August 2018 Was recently vacated. (R. 77, Min. Entry;
R. 140, Min. Entry.) Both parties have moved for partial summary judgment pursuant to li`ederal
Rule of Civil Procednre 56. (R. 130, Pl.’s Mot.; R. 132, Def.’s Mot.) For the reasons stated
belovv, Plaintiff’ s motion is granted in part and denied in palt, and Defendant’s motion is granted
in part and denied in part.

BACKGROUND

For brevity, the Court presumes familiarity With this case, the ‘ 141 Patent, the
prosecution history of the ‘141 Patent, and the Court’s claim construction ruling, as thoroughly
set forth in several prior opinions See Lecar’s Ventriloscope v. MT T 001 & Mfg., No. 16 C 5298,
2018 WL 3651592 (N.D. lll. Ang. 1, 2018) (denying Defendant’s motion for judgment on the
pleadings); Lecat’.§' Venn'iloscope v. MT Tool & Mfg., 283 F. Supp. 3d 702 (N.D. lll. 2018)
(construing disputed claim terms); Leccn"s Venrriloscope v. MT Tool & Mfg., No. 16 C 5298,

2017 WL 489416 (N.D. Ill. Feb. 6, 2017) (granting in part and denying in part Det`endant’s

 

motion to strike Plaintiff’s initial infringement contentions); Lecat’s Venrrz`loscope vt MT Tool &
Mfg., No. 16 C 5298, 2017 WL 1362036 (N.D. Ill. lan. 6, 2017) (denying Defendant’s motion to
dismiss). ln brief, the ‘141 Patent discloses and claims an “arrangement for auscultation
training”-~auscultation being “the act of listening to sounds Within the body as a method of
diagnosis.” (R. 54-1, ‘141 Patent, at [21], {54], col. 1 ll. 13-14.) A stethoscope is an example of
an auscultation device. (Ia’. col. 1 ll. 14~18.) Plaintiff alleges that Defendant indirectly infringes
the ‘ 141 Patent by marketing and selling a stethoscope-lil<e training device, the MT S-Scope (“S-
Scope”). (R. 54, Am. Compl. jj 9.) Plaintiff alleges both forms of indirect infringement induced
infringement in violation of 35 U.S.C. § 271(b) and contributory infringement in violation of
Section 271(c). (Id. 111[ 6~34; R. 82-2, Pl.’s Ain. lnfringement Contentions at 3.)

The parties disagreed over the proper construction of various claim terms. Lecat’s
Ventriloscope, 283 F. Supp. 3d at 704. The Court issued claim constructions for the disputed
terms on Januaiy 11, 2018. (R. 75, Mern. Op.) The Court ordered that the parties complete
discovery by June 29, 2018, and set a trial date of August 13, 2018. (Id. at 5 ; R. 77, Min. Entry.)
'l`he Court subsequently vacated that trial date. (R. 140, Min. Entry.) On July 30, 2018, the
parties filed their present motions for summary judgmentl (R. 130, Pl.’s Mot.; R. 132, Def.’s
Mot.) The Court addresses each of the parties’ arguments in turn beloW.

LEGAL STANDARD

Rule 56 provides that “[t}he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of lavv.” FED. R. CIV. P. 56(a). Summary judgment is proper “if the pleadings, depositions,

 

§ The Couit notes that both parties’ briefs vvere quite conclusory, devoting very little attention--often less
than one page-to each substantive claim or defense and frequently citing no case law at all to support
their respective positions Suffioe it to say, the Court expects more from members of the bar of this Court.

2

 

answers to interrogatories, and admissions on lile, together vvith the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” Celofex Corp. v. Catrett, 477 U.S. 3 l7, 322 (1986) (citation
omitted). “A genuine dispute as to any material fact exists if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Kvapz`l v. Chz`ppewa Cty. , 752
F.3d 708, 712 (7th Cir. 2014) (citation and internal quotation marks omitted). fn deciding
Whether a dispute exists, the Court must “construe all facts and reasonable inferences in the light
most favorable to the non-moving party.” Nal ’l Am. Ins. Co. v. Artisarz & Truckers Cas. Co., 796
F.3d 717, 723 (7th Cir. 2015) (citation omitted).

Under Rule 56, the movant has the initial burden of establishing that a trial is not
necessary. Srerk v. Reclbox Automated Retail', LLC, 770 F.3d 618, 627 (7th Cir. 2014). “That
burden may be discharged by showing . . . that there is an absence of evidence to support the
nonmoving paity’s case.” Id. (citation and internal quotation marks omitted). lf the movant
carries this burden, the nonmovant “must make a showing sufficient to establish the existence of
an element essential to that party’s case.” Ia'. (citation and internal quotation marks omitted). The
nonmovant “must go beyond the pleadings (e.g. , produce affidavits, depositions, answers to
interrogatories, or admissions on file) to demonstrate that there is evidence upon Which a jury
could properly proceed to find a verdict in [its] favor.” Id. (citation and internal quotation marks
omitted). “The existence of a mere scintilla of evidence, however, is insufficient to fulfill this
requirement.” Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). “[S]peculation and
conjecture” also cannot defeat a motion for summary judgment Cooney v. Casady, 735 F.3d

514, 519 (7th Cir. 2013). ln addition, not all factual disputes Will preclude the entry of summary

 

judgment, only those that “could affect the outcome of the suit under governing law.” Ontlaw v.
Newkirk, 259 F.3d 833, 837 (7th Cir. 200l) (citation omitted).

ln deciding a summary judgment motion, the Court cannot Weigh conflicting evidence,
assess the credibility of the witnesses, or determine the ultimate truth of the matter, as these are
functions of the jury. sluder/son v. Liberty Lobl)y, Inc., 477 U.S. 242, 255 (1986); Omnicare, Inc.
v. UnitedHealth Grp., Inc., 629 F.3d 697, 704-05 (7th Cir. 2011). lnstead, the Court’s sole
function is “to determine Whether there is a genuine issue for trial.” Tolan v. Colion, 572 U.S.
650, 657 (2014) (quoting Anderson, 477 U.S. at 249).

ANALYSIS

I. Plaintift" s Motion

As a preliminary matter, the Court must dispel Plaintiff‘s misconception of its burden on
summary judgment Plaintiff asserts that, because U.S. patents are presumed valid, “a patentee
who moves for summary judgment that its patent is not invalid need not introduce any evidence
in order to prevail,” (R. 130, Pl.’s Mot. at 5.) Without any argument about the merits of
Defendant’s invalidity defenses, Plaintiff then declares that it “has met its burden” as the party
moving for summary judgment, and that the “burden now shifts to Dcfendant to produce
evidence from Which a jury may find the ‘ 141 Patent invalid.” (Id. at 6.) Plaintiff appears to
believe that the presumption of validity alone is sufficient to discharge its burden on summary
judgment, but Plaintiff misunderstands its initial burden as the moving party.

lt is true that the claims of a U.S. patent are presumed valid and that the party contesting
validity bears the ultimate burden of proving invalidity by clear and convincing evidence 35
U.S.C. § 282(a); Microsoji.‘ Corp. v. i4i LimiiedP’ship, 564 U.S. 91, 95 (2011). Consistent With
these principles, a patentee moving for summary judgment on an accused infi‘inger’s invalidity

defenses need not present any “factual evidence” to prevail Massey v. Del Labs., Inc., 118 F.3d

4

 

1568, 1573 (Fed. Cir. 1997); see also Mocirowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013)
(explaining that “fw]here the nonmovant bears the ultimate burden of persuasion on a particular
issue,” Rule 56 “does not require the moving party to support its motion with affidavits or other
similar materials negating the opponent’s claim” (citation and internal quotation marks
omitted)). But it does not follow that the presumption of validity alone discharges Plaintist
initial burden on summary judgment lnstead, “a party seeking summary judgment always bears
the initial responsibility of informing the district court of the basis for its motion, and identifying
those portions of [the record] which it believes demonstrate the absence of a genuine issue of
material fact.” Celofex Corp., 477 U.S. at 323 (emphasis added); see also Outlaw, 259 F.3d at
837 (“The party moving for summary judgment carries the initial burden of production to
identify ‘those portions of the pleadings, depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, which it believes demonstrate the absence of a
genuine issue of material fact.”’ (quoting Logan v. Commercial Union fns. Co., 96 F.3d 971, 978
(7th Cir. 1996))). That means, in this context, that a patentee moving for summary judgment of
no invalidity “must show that the [defendant] . . . failed to produce clear and convincing
evidence on an essential element of a defense upon which a reasonable jury could invalidate the
patent.” Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 962 (Fed. Cir. 200l); see also
Freedman Seating Co. v. Am. Seating CO., 420 F.3d 1350, 1363 (Fed. Cir. 2005) (concluding that
“the district court erred by treating [the accused infringer], not [the patentee], as the party
moving for summary judgment” on the issue of invalidity because “it was [the patentee] who
moved for summary judgment” and, accordingly, the accused infringer “only needed to show the
existence of a genuine issue of material fact in order to preclude summary judgment for [the

patentee]”). A patentee moving for summary judgment on an accused infringer’s invalidity

 

defense cannot, as Plaintiff supposes, merely stand on the presumption of validity and demand
that the accused infringer put forth all its evidence of invalidity; the patentee must go further and
“identify[j those portions of [the record] which it believes demonstrate the absence of a genuine
issue of material fact.” Celorex Corp. , 477 U.S. at 323. With that clarihcation, the Couit turns to
the substance of Plaintiff’ s motion.

A. Defcndant’s Invalidity Contentions

Plaintiff argues first that it is entitled to summary judgment on Defcndant’s defenses of
anticipation and obviousness under 35 U.S.C. §§ 102 and 103 because Defendant’s final
invalidity contentions are inadmissible (R. 130, Pl.’s Mot. at 6-8.) Plaintiff contends that
Defendant’s invalidity contentions are inadmissible because they relied on a claim construction
for the term “auscultation device” that was not adopted by the Court, as shown by Defcndant’s
prefatory statement in the contentions that “[t]hese invalidity contentions are based upon
Defendant’s understand[ing] of how Plaintiff believes the claims should be constiued.” (Id. at 6.)
Plaintif`f does not address the merits of the prior art relied on by Defcndant, but reasons that if the
invalidity contentions are stricken, Defcndant would not “have any admissible evidence on
anticipation and obviousness” and summary judgment is therefore warranted on these defenses
(l'd. at 8.)

In response, Defcndant argues that it has formulated its invalidity contentions “in
response to Plaintiff"s asserted infringement theory under the doctrine of equivalents.” (R. 148,
Def.’s Resp. at 2.) Defcndant contends that “if Plaintiff is able to assert for infringement
purposes that the ‘ 141 Patent claims can . . . encompass a non-functioning, simulation (or
dummy stethoscope” under the doctrine of equivalents, “then Defcndant must be allowed to
assert that such claims . . . are invalid as being anticipated or obvious” based on the same theory.

(IG’-)

 

Although the doctrine of equivalents2 may be relied on to show infiingement, the defense
of anticipation generally cannot rely on the doctrine of equivalents ; to put it differently, there is
no such thing as c‘anticipation by equivalents.”3 See Siemens Med. Sols. USA, Inc. v. Saz'nf-
Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1292 n.l (Fed. Cir. 2011) (Prost, J.,
dissenting) (explaining that the U.S. Coult of Appeals for the Federal Circuit has rejected the
theory of “anticipation by equivalents” ;Richurdson v. Suzuki Motor Co., 868 F.2d l226, 1236
(Fed. Cir. 1989) (explaining that “jury had erroneously been instructed that anticipation may be
shown by equivalents”); ROY~G-B]V Corp. v. ABB, er., 63 F. Supp. 3d 690, 698 (E.D. 'l`ex.
2014) (“lt is not disputed that ‘anticipation by equivalents’ is a legally deficient argument[.]”);
Back in Five, LLC v. Injim'te Inr’l Inc,, No. CV1l00243, 2012 WL 13008293, at *4 (C.D. Cal.
Sept. ll, 2012) (“[T]he Federal Circuit has repeatedly stated that the doctrine of equivalents is
inapplicable to the ‘anticipation’ analysis.”). Accordingly, Defcndant cannot rely on the doctrine
of equivalents for its defense of anticipation under 35 U.S.C. § 102.

However, equivalence may be relied on to show obviousness under 35 U.S.C. § 103. See
Richardson, 868 F.2d at 1236 (noting that an equivalence theory “is pertinent to obviousness
under Section 103”); Lewmar Marine, Inc. v. Bariem‘, Inc., 827 F.2d 744, 748 (Fed. Cir. 1987)
(“All infringements of a device do not ‘anticipate’ in this sense. Some may be infringements
under the doctrine of equivalents which, if one wished to draw a parallel, is somewhat akin to

obviousness.”). Accordingly, Defendant’s defenses based on obviousness are not defective for

 

2 Under the doctrine of equivalents, even if an accused product does not satisfy every element of a patent
claim literally, it may nevertheless be found to infringe if it includes the equivalent of the missing claim
element(s). Imena'is GMBHV. Gler)mark Pharm. lnc., USA, 822 F.3d l355, l360 (Fed. Cir. 20l6).

3 The only exception appears to be in the context of means-plus~function claim limitations, because under
35 U.S.C. § 112 the literal scope of such limitations includes “equivalents” of the structure disclosed in
the specificationl See fn re Bond, 910 F.2d 83 l, 833 (Fed. Cir. 1990) (explaining in the context of a
means-plus-function limitation that “[t]he disclosed and prior art structures are not identical, but the claim
may nonetheless be anticipated”).

 

relying, to the extent that they do, on Plaintiff’ s theory that non-functioning, simulation or
c‘dummy” stethoscopes satisfy the ‘l4l Patent claims under the doctrine of equivalents

But even concluding that, as general matter, Defcndant’s defense of anticipation cannot
rely on the doctrine of equivalents the problem with Plaintiff"s motion is that it has not
identified with any particularity which aspects of Defcndant’s anticipation defense¥i. e. , which
prior art references, or prior art products, if any_are dependent upon this equivalence theory.
The Court will not broadly presume that every prior art reference asserted by Defcndant
necessarily relies on Plaintiff’ s theory of equivalence Plaintiff does not identify with any
specificity those that do, and “it is not the job of the trial judge to do the parties’ work for them.”
Int’l Adminisimtors, Inc. v. Lz'fe fns. Co. ofN. Am., 753 F.2d 1373, 1376 n.4 (7th Cir. 1985).
Without a more crystallized argument by Plaintiff, the Court is unable to distinguish between
permissible and impermissible theories of anticipation, and therefore finds that Plaintiff is not
entitled to summary judgment on this basis.

B. Defcndant’s Lack of an Invalidity Expert

Plaintiff next argues that it is entitled to summary judgment on all of Defcndant’s
invalidity defenses because “Defendant has no expert witness for any of its defenses” and
therefore no competent witness to provide testimony from the perspective of a person of ordinary
skill in the art (“POSITA”). (R. 130, Pl.’s l\/lot. at 8-12.) Plaintiff points out that Defcndant has
not disclosed any experts or served any expert reports in accordance with the Federal Rules of
Civil Procedure and this District’s local patent rules (Id. at 8.) Plaintiff further claims that
rl`homas Lechner (“Lechner”), who is Defendant’s principal and who Defcndant identified in
interrogatories as having “the most knowledge” as to invalidity of the ‘l4l Patent, cannot
provide PO SlTA testimony because he admitted in his deposition to having no relevant training

or experience (Id. at 8-9.) Plaintiff contends that because the perspective of a POSITA is critical
8

 

to all of Defendant’s invalidity defenses, and Defcndant has no competent witness to provide
such a perspective summary judgment is warranted on all of these defenses

Defcndant concedes that it has not disclosed any experts or served expert reports as to
invalidity, but contends that no expert testimony is needed. (R. 148, Def.’s Resp. at 2-6; R. 149,
Def.’s Resp. to Facts jj 16.) Defcndant claims that, given the nature of the technology in this
case, the invalidity issues are well within the comprehension of lay jurors (R. 148, Def.’s Resp.
at 4-6.) Defcndant also argues that Plaintiff relies on a “self~serving, conclusory opinion” of the
level of ordinary skill in the art in order to exclude l,echner as a potential POSITA, and that it
also has a non-infringement expert who could provide POSITA testimony if necessary. (Id. at 6.)
The Court addresses each group of defenses in turn.

1. Defenses of Anticipation and Obviousness

The Court agrees with Defcndant that, given the simplicity of the technology in this case,
the lack of expert testimony by Defcndant is not fatal, at this stage, to its invalidity defenses of
anticipation and obviousness Although technical experts frequently provide explanatory
testimony regarding prior art, the U.S. Court of Appeals for the Federal Circuit has frequently
reiterated that “[t]here is no invariable requirement that a prior art reference be accompanied by
expert testimony.” Meyer Intellectual Props. Lz‘d. v. Bodum, Inc., 690 F.3d 1354, 1374 (Fed. Cir.
2012) (citation omitted); see also laterconrinenral Greai Brands LLC v. KelloggN Am. Co., 869
F.?)d 1336, 1348 (Fed. Cir. 2017) (“[W]e have recognized that some cases involve technologies
and prior art that are simple enough that no expert testimony is needed.”)', fn re Brz`monidine
Patenf Litig. , 643 F.3d 1366, 1376 (Fed. Cir. 20l1) (“There is no invariable requirement that a
prior art reference be accompanied by expert testimony.”), as corrected (Aug. 8, 2011). Rather,
“expert testimony is not required when the references and the invention are easily

understandable.” Wyer's v. Masrer Lock Co., 616 F.3d 1231, 1242 (Fed. Cir. 20l0). ln Wyers v.
9

 

Master Lock Co. , 616 F.3d 1231 (Fed. Cir. 2010), for example, the district court denied the
defendant’ s motion for judgment as a matter of law that the asserted patent claims were invalid
as obvious Id. at 1233. The Federal Circuit reversed, holding that the asserted claims Would
have been obvious as a matter of law. Id. in so doing, the court rejected the patentee’s argument
that a prior art reference asserted by the defendant “could not be considered because [the
defendant] introduced no expert testimony directed to [it],” explaining that “expert testimony is
not required when the references and the invention are easily understandable.” Id. at 1242.
lnstead, the court explained, “the legal determination of obviousness may include recourse to
logic, judgment, and common sense, in lieu of expert testimony.” Id. at 1239. Similarly, in
intercontinental Grear Brands LLC v. Kellogg North Ameriea Company, 869 F.3d 1336 (Fed.
Cir. 20l7), the district court granted summary judgment to the accused infringer that the asserted
patent was invalid as obvious Ia’. at 1339. The Federal Circuit affirmed notwithstanding the
absence of expert testimony on motivation to combine the prior art references, explaining that
“we have recognized that some cases involve technologies and prior art that are simple enough
that no expert testimony is needed.’.’ Ial. at 1348.

Although Plaintiff argues otherwise, (see R. 152, Reply in Supp. Pl.’s Mot. at 5-7), the
technology in this case is simple and easy to understand The essence of the invention disclosed
in the ‘ 141 Patent is a modified stethoscope designed to help train doctors in listening for and
recognizing sounds emanating from the human body. None of the material elements of the
claimed invention are so complex or inaccessible to lay understanding that expert testimony is
per se required The absence of expert testimony is therefore not fatal to Defendant’s defenses of
obviousness and anticipation See Inrereontinental Great Brands LLC, 869 F.3d at 1348; Wyers,

616 F.3d at 1242; compare Finjan, Inc. v. Blue Coat Sys., LLC, 283 F. Supp. 3d 839, 854~55

10

 

(N.D. Cal. 2017) (granting summary judgment of no invalidity to patentee based on defendant’s
failure to disclose any expert opinion as to invalidity, reasoning that “[t]his is not a case where
the references and lthe] invention[] arc easily understandable without the need for expert
explanatory testimony” (citation and internal quotation marks omitted)); Invista N. Amt S.jl.R.L.
v. M& G USA Corp., 951 F. Supp. 2d 626, 652 (D. Del. 2013) (granting summary judgment of
no invalidity to patentee because defendant “has no expert testimony regarding the combination
of [prior art] references,” explaining that “the field of polymer chemistry is a complex area of
technology”). Accordingly, the Court denies Plaintiff s motion for summary judgment as to
Defcndant’s invalidity defenses of anticipation and obviousness

2. Defense of Indefiniteness

Defendant’s defense of indefiniteness under 35 U.S.C. § 112 requires a more nuanced
approach A patent is invalid as indefinite under Section 112 “if its claims, read in light of the
specification . . . and the prosecution history, fail to inform, with reasonable certainty, those
skilled in the art about the scope of the invention.” Naurilus, Inc. v. Biosz`g Instruments, Inc., 572
U.S. 898, 901 (2014). Because “patents are not addressed to lawyers, or even to the public
generally, but rather to those skilled in the relevant art,” the issue of definiteness “is to be
evaluated from the perspective of someone skilled in the relevant ait.” Id. at 90 8-09 (citation and
internal quotation marks omitted).

Read generously, Defcndant’s final invalidity contentions assert three distinct grounds of
indefiniteness: (1) the claims are impermissible hybrid or “mixed-mode” claims that recite both
an apparatus and the method steps of using the apparatus in a single claim; (2) the claim 1
element “the device for transmitting” lacks an antecedent basis; and (3) the “human operator”
limitation in claim 1 is indefinite (R. 148-1, Def.’s Am. Final Contentions at 11~13.) The Court

addresses each theory in turn.

11

 

When a claim mixes statutory classes of invention by reciting both an apparatus and
method steps of using the apparatus the claim is indefinite because “it is unclear when
infringement occurs.” H-W Tech., L.C. v. Overstocle com, Inc., 758 F.3d 1329, 1335 (Fed. Cir.
2014); see also IPXL Holdr'ngs, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir.
2005) (“[A]s a result of the combination of two separate statutory classes of invention, a
manufacturer or seller of the claimed apparatus would not know . . . whether it might also be
liable for contributory infringement because a buyer or user of the apparatus later performs the
claimed method of using the apparatus.”). Plaintiff cites no cases for the proposition that expert
testimony is necessary to show that a claim is indefinite due to hybrid claiming lndeed, in both
IPXL Holdings, L.L_C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005), and H~W
Technology, L.C. v. Overslock.com, Inc., 758 F.3d 1329 (Fed. Cir. 2014)~which are frequently
cited for the rule against hybrid claiming_the Federal Circuit affirmed the district court’s
summary judgment rulings of indefiniteness without any reference to supporting expert
testimony H-WTech., L.C., 758 F.3d at 1335-36; IPXL Holdings, L.L. C., 430 F.3d at 1383-84.
lnstead, both the F ederal Circuit and the district court in those cases relied solely on the plain
language of the claims to conclude that they constituted hybrid claims See H-W Tech., L. C., 758
F.3d at 1335-36; IPXL Holdings, L.L.C., 430 F.3d at 1384; H-W Tech., LC vt Oversr‘ock. com
Inc., 973 F. Supp. 2d 689, 697 (N.D. Tex. 2013) (district court opinion); IPXL Holdings, L.L.C_
v. Amazon.eom, Ine., 333 F. Supp. 2d 513, 543 (E.D. Va. 2004) (district court opinion).
Accordingly, the Court concludes that expert testimony is not necessarily required because this
type of indefiniteness depends only on whether the claim, on its face, recites both an apparatus
and method steps of using the apparatus See Mor'ion Games, LLC v. Nz'm‘endo Co., No. 6:12-CV-

878, 2015 WL 11170167, at *3 (E.D. Tex. Jan. l6, 2015) (concluding that “expert evidence is

12

 

not necessary” to resolve motion for summary judgment that asserted claims were indefinite for
impermissibly claiming both apparatus and method steps, rejecting plaintiffs argument that
“[d]efendants’ motion should be denied solely on the basis that lthey] failed to offer expert
evidence regarding . . . the perspective of a person of skill in the art”), report and
recommendation odopted, 2015 WL 11170729 (E.D. Tex. Apr. 22, 2015). Because expert
testimony is not per Se required to establish impermissible hybrid claiming, the lack of expert
testimony from Defendant is not fatal. Plaintiff’s motion for summary judgment is therefore
denied as to this defense

Turning to Defendant’s second theory, “[t]he requirement of antecedent basis is a rule of
patent drafting,” but the absence of an antecedent basis for a claim element “does not always
render a claim indefmite.” Energizer Holdings, Inc. v. Int'l Trade Comrn ’n, 435 F.3d 1366, 1370
(Fed. Cir. 2006) (citation omitted); See also Mieroproeessor Enhancement Cor;o. v. Texos
instruments Inc., 520 F.3d 1367, 1376 (Fed. Cir. 2008) (noting “Well-settled rule that claims are
not necessarily invalid for a lack of antecedent basis”). lnstead, the question is whether, despite
the absence of antecedent basis, the scope of a claim would be reasonably certain to “persons of
ordinary skill When read in light of the specification.” Energizer Holclr`ngs, Inc., 435 F.3d at
1370. Given the contextual nature of this inquiry, the Court concludes that expert testimony is
necessary See Tarkus Imoging, Ine. v. Ao’obe Sys, Inc., No. CA 10-63-LPS, 2012 WL 2175788,
at *5 (D. Del. iune 14, 2012) (denying motion summary judgment of invalidity based on lack of
antecedent basis because plaintiff s expert opined that claim scope would be ascertainable
despite the lack of an express antecedent basis); cf Nooh Sys., Inc. r). Intur't Inc., 675 F.3d 1302,
1313 (Fed. Cir. 2012) (“{T]he sufficiency of the disclosure of algorithmic structure must be

judged in light of what one of ordinary skill in the art would understand the disclosure to

13

 

impart[.]” (citation omitted)).4 Without any affirmative expert testimony, Defcndant will be
unable to offer the perspective of a POSITA.5 Plaintiff’ s motion is accordingly granted as to this
aspect of Defcndant’ s indefiniteness defense.

The Court reaches the same conclusion for Defendant’s third theory-mthat the “human
operator” element of claim 1 is indefinite (See R. 148-1, Def.’s Am. Final Contentions at 13.)
Defcndant claims that this term is indefinite because “[o]ther than in the claims nowhere else in
the ‘ 141 patent is a ‘human operator’ even mentioned.” (Io'.) Because this garden-variety theory
of indefiniteness “requires a determination whether those skilled in the art would understand
what is clairned,” Spansion, Inc. v. Int’l Trode Comrn’n, 629 F.3d 1331, 1344 (Fed. Cir. 2010)
(citation omitted), the Cour't concludes that expert testimony is necessary Because Defendant
has no expert to testify as to the indefiniteness of this term, Plaintiff’s motion is granted as to this
aspect of Defendant’s defense of indefiniteness

3. Defendant’s Remaining Invalidity Defenses

Finally, Plaintiff argues that the lack of expert testimony from Defcndant is likewise fatal
to its remaining invalidity defenses of patent-ineligible subject matter, lack of written

description, lack of enablement, and failure to set forth the best mode under 35 U.S.C. §§ 101

 

4 Given the dearth of case law on this issue, the Court finds instructive the Federal Circuit’s precedent
distinguishing between two types of indefiniteness for computer-implemented means-plus-function claim
limitations “cases in which the specification discloses no algorithm; and second, cases in which the
specification does disclose an algorithm but a defendant contends that disclosure is inadequate.” Nooh
Sys., Ine., 675 F.3d at 1313. No expert testimony is required to prove the first type of indefiniteness
whereas in the latter case, “the sufficiency of the disclosure of algorithmic structure must be judged in
light of what one of ordinary skill in the art would understand the disclosure to impart.’7 Id. (citation
omitted). ln the Court’s view, Defendant’s argument that a lack of antecedent basis for ccthe device for
transmitting” renders the claims indefinite is more akin to the latter case.

5 The Court notes that Defcndant does not actually argue that Lechner would qualify as a POSITA.
Furthennore, although Defcndant suggests that its non-infringement expert could provide POSlTA
testimony, (see R. 148, Def.’s Resp. at 6), any such testimony as to invalidity would presumably be
outside the scope of his disclosed opinions

14

 

and 112. (R. 130, Pl.’s Mot. at 11-12.) However, Plaintiff` devotes just 1~2 sentences to each of
these four defenses and cites no case law showing that expert testimony is required as to any cf
these defenses. (See id.) The Court considers such cursory and undeveloped arguments to be
waived. See MG. Skinner & Assocs. Ins. Agency, Inc. v. Nor'man-Spencer Agency, Inc., 845 F.3d
313, 321 (7th Cir. 2017) (“Perfunctory and undeveloped arguments are waived[.]”); Estate of
Moreland v. Dz'eter, 395 F.3d 747, 759 (7th Cir. 2005) (same). Accordingly, Plaintiff’ s motion is
denied as to these defenses

C. Defcndant’s Lack of an Unenforceability Expert

Plaintiff advances a similar argument as to Defendant’s defense that the ‘141 Patent is
unenforceable due to inequitable conduct (R. 130, Pl.’s Mct, at 12-13.) “lnequitable conduct is
an equitable defense to patent infringement that, if proved, bars enforcement of a patent.”
Therasense, lnc. v. Becton, Dickinson & Co., 649 F.Sd 1276, 1285 (Fed. Cir. 2011); see also Irz
re Rembrandt Techs. LP Patem Lilig., 899 F.3d 1254, 1272 (Fed. Cir. 2018) (same). The accused
infringer must prove by clear and convincing evidence that the patent applicant (l)
“misrepresented or omitted material information” and (2) did so “with the specific intent to
deceive the” U.S. Patent & Trademark Office (“PTO”) into granting a patent Therasense, Inc. ,
649 F.3d at 1287. Plaintiff contends that it is entitled to summary judgment on this defense
because Defcndant has no expert witness to testify to the materiality of Plaintiff"s alleged
misrepresentations or omissions in procuring the ‘ 141 Patent. (R. 13(), Pl.’s l\/lot. at 12-13.)

Defendant, in response, contends only that no expert is needed to support its inequitable
conduct defense. (R. 148. Def.’s Resp. at 3, 5 .) Defcndant maintains that, just as with its
invalidity defenses, thel issues raised by this defense c‘are easily nnderstood” such that no expert

testimony is required (Id. at 5.)

15

 

lnformation is considered material for purposes of inequitable conduct if “there is a
substantial likelihood that a reasonable examiner would consider it important in deciding
whether to allow the application to issue as a patent.” Levil‘on Mfg. Co. v. Universal Sec.
Instruments, Inc., 606 F.3d 1353, 1359 (Fed. Cir. 2010) (citation and internal quotation marks
omitted); see also Avid Identzfzcal‘ion Sys., Inc. v. Crystal Imp. Corp., 603 F.3d 967, 972 (Fed.
Cir. 2010) (“lnformation is material where a reasonable examiner would find it important to a
determination cf patentability.”). Accordingly, “an appropriate expert on [materiality] could be
an individual who has knowledge of and experience with the procedures of the PTO.” Aevoe
Corp. v. AE Tech Co., No. 2:12-CV~00053, 2014 WL 4182343, at *2 (D. Nev. Aug. 20, 2014);
see also Brigham cit Women’s Hosp. Inc. v. Teva Pharms, USA, Inc., No. Civ. A. 08~464, 2010
WL 3907490, at *2 (D. Del. Sept. 21, 2010) (allow‘ing defendant’s expert to offer testimony
concerning “the practices and procedures of the PTO” because “ft]he law permits experts in
patent cases to offer such testimony”). However, in the one page that it devotes to this argument,
Plaintiff cites no cases supporting the proposition that a materiality expert is per se required to
prevail on an inequitable conduct defense6 lndeed, in some Districts, experts are altogether
forbidden from opining on inequitable conductor materiality See, e.g., Brigham & Women ’s
Hosp. Inc. v. Teva Pharm. USA, Inc., No. Civ. A. 08»464, 2010 WL 3907490, at *2 (D. Del.
Sept. 21, 2010) (explaining that “lt]he law of this district is clear that experts in patent cases may
not opine on whether a party engaged in inequitable conduct” or “discuss whether certain

information was material to a pending patent application”). Plaintiff has entirely failed to show

 

6 ln the one case cited by Plaintiff, the court expressly rejected the argument that the Federal Circuit had
stated that expert testimony was required to prove materiality See Abbott Labs. v. Symron Bioreseorch
Inc., No. 98~CV-2359, 2001 WL 34082555, at *6 (S.D. Cal. Aug. 24, 2001) (“The Life Technologies
[Inc., v. Clontech Laboratories, Inc., 224 F.Bd l320 (Fed. Cir. 2000)] Court did not state that expert
testimony was need[ed] to prove materiality.”).

16

 

that it is entitled to judgment as a matter cf law based on the absence of an expert to support
materiality as part of Defcndant’s inequitable conduct defense, and Plaintiff’s motion is
accordingly denied as to this defense

II. Defcndant’s Motion

The Ccurt turns next to Defendant’s cross-motion for summary judgment, in which
Defcndant moves for summary judgment of unenforceability, invalidity, and non-infringement of
the ‘ l41 Patent. (R. 132, Def.’s Mot.) The Ccurt addresses each in turn.

A. Unenforceability

j Defcndant has asserted inequitable conduct as a defense and counterclaim against the
enforceability of the ‘141 Patent. (See R. 55, Def.’s Answer & Aff. Defs. at 16-17, 21.) As noted
above, “fi]nequitable conduct is an equitable defense to patent infringement that, if proved, bars
enforcement of a patent.” Therasense, lac. , 649 F.3d at 1285. lt requires proof by clear and
convincing evidence that the patent applicant both “misrepresented or omitted material
information” and did so “with the specific intent to deceive the PTO” into granting the patent. Id.
at 1287. Both materiality and intent are questions of fact. Leviton Mfg. Co., 606 F.3d at 1368.

The Federal Circuit has cautioned that “[ajlthough it is not impermissible to grant
summary judgment of inequitable conduct,” courts should be careful “in making an inequitable
conduct determination at the summary judgment stage.” M Eagles Tool Warehouse, Irzc. v.
Fz'sher Toalz`ng Co., 439 F.3d 1335, 1340 (Fed. Cir. 2006). Put differently, “[d]etcrrnining at
summary judgment that a patent is unenforceable for inequitable conduct is permissible, but
uncommon.” Dz'gz`ral Canlrol, Inc. v. Charles Mach. Worlcs, 437 F.3d 1309, 1313 (Fed. Cir.
2006); see also Leviton Mfg. Co., 606 F.3d at 1366 (Prost, J., dissenting) (noting that Federal
Circuit precedent establishes that a summary ruling of inequitable conduct “is reserved for a rare

case”); Manali Strerch USA, lnc. v. Pianacle Films, Inc., 749 F. Supp. 2d 764, 772 (E.D. Tenn.
17

 

2010) (noting that inequitable conduct is “not particularly well-suited for resolution on a motion
for summary judgment”). The element of intent in particular “requires the fact finder to evaluate
all the facts and circumstances in each case” and “[s]uch an evaluation is rarely enabled in
summary proceedings.” Paragoa Podiatry Lab., lite v. KLMLabS., Inc. , 984 F.2d 1182, 1190
(Fed. Cir. 1993) (citation omitted).

Given the fact-intensive nature of the inquiry, the Ccurt readily concludes that Defcndant
has not carried its burden of showing that this is one of those rare cases requiring summary
judgment of inequitable conduct Among other things, Defcndant has failed to establish that
there is no genuine dispute of material fact as to the element cf intent. “lntent to deceive cannot
be inferred solely from the fact that information was not disclosed; there must be a factual basis
for a finding of deceptive intent.” M. Eagles Tool Warehouse, Inc., 439 F.3d at 1340; see also
Latenfier, LLC v. Im"l Paper Co., 725 F. Supp. 2d 795, 802 (E.D. Wis. 2010) (“Failing to
disclose something to the PTO_even something material-~is not inequitable conduct unless the
applicant intended to deceive the PTO.”). Defcndant relies exclusively on Plaintiff’ s failure to
disclose a prior art Nascc LF01142U “Life/form Auscultation Trainer and Smartscope” (“Nasco
LF01142U SmartScope”) to the PTO during the pendency of the application for the ‘ 141 Patent.
(R. 133, Def.’s Mem. at 6-10.) To show intent to deceive, Defendant relies entirely on a few
snippets of testimony from Dr. Lecat, Plaintiff" s principal and the named inventor on the ‘ 141
Patent, who stated that he believed the Nasco LF01142U SmartScope “sounded very similar” to
Plaintiff’s claimed invention and that he was initially “concerned” about the similarities (Ia'. at
9.) But in that same testimony, Dr. Lecat explained that upon investigation, there were, at least in
his mind, material differences between the Nasco device and Plaintiff s invention At the very

least, a genuine dispute of fact exists on this issue, and Defendant’s motion for summary

18

 

judgment of inequitable conduct must be denied. See Polara Eng’g, Inc. v. Campbell Co., No.
13-00007-CJC, 2015 WL 12914378, at *1 (C.D. Cal. Apr. 27, 2015) (denying accused
infringer’s motion for summary judgment of inequitable conduct where “facts of materiality or
intent are reasonably disputed”); Latenticr, LLC, 725 F. Supp, 2d at 802 (denying accused
infringer’s cross motion for summary judgment of inequitable conduct, concluding that material
issue of fact existed as to intent despite named inventor “associat[ingl” prior art publication and
prior public use “with the [patented] invention”).

B. Invalidity Under 35 U.S.C. § 101

Defcndant next moves for summary judgment of invalidity of the ‘141 Patent on four
separate grounds (R. 133, Def.’s Mem. at 10-15.) First, Defendant argues that the ‘141 Patent is
invalid under 35 U.S.C. § 101 for being directed to patent-ineligible subject matter. (Ial. at 10-
12.) Under Section 101, “[l]aws of nature, natural phenomena, and abstract ideas are not
patentable.” Data Engz`ne Techs. LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018) (citation
omitted). Defcndant contends that the claims of the ‘14l Patent are “directed to abstract ideas”
because they “claim the mental steps of a human operator.” (Ial. at 10.) However, Defcndant’s
two-sentence analysis is so cursory and superficial that the Court rejects its argument on this
basis alone.7 See M.G. Skinner &Assocs. las Agency, Inc., 845 F.3d at 321 (“Perfunctory and
undeveloped arguments are waived[.]”). Accordingly, Defcndant’s motion for summary

judgment of invalidity under Section 101 is denied.

 

7 Indeed, Defcndant does not even recite or analyze any claims of the ‘ 141 Patent or compare them to
claims that have been invalidated or upheld under Section 101. lnstead, alter briefly explaining the U.S.
Supreme Court’s two-step framework for evaluating patent-eligibility under Ah'ce Corp. Ply. v. CLS Bank
Inrerna£ional, 573 U.S. 208 (2014), Defcndant’s entire analysis is stated in two sentences “Under the
above §cases], the claims of the ‘ 141 patent are clearly invalid under 35 U.S.C. lOl. There is no inventive
concept in the ‘ l 41 patent, which does nothing more than simply recite well-understood, routine,
conventional activity for auscultation training.” (R. 133, Def.’s Mem. at l2.)

19

 

C. Invalidity Under 35 U.S.C. § 102

Next, Defcndant argues that the ‘141 Patent is invalid as anticipated under 35 U.S.C.
§ 102 by “prior art Nasco products.” (R. 133, Def.’s l\/lem. at 12.) “A patent is invalid for
anticipation under [Section] 102 if a single prior art reference discloses all limitations of the
claimed invention.” CRFD Research, Inc. v. Matal, 876 F.3d 1330, 1338 (Fed. Cir. 2017).
Defcndant bears the burden of proving invalidity by clear and convincing evidence Mz`crosoft
Carp., 564 U.S. at 95. Defcndant relies on the same Nasco LF01142U SmartScope described
above as anticipatory prior art. (R. 133, Def.’s l\/lem. at 12~13.) Upon review, however, Defcndant
has failed to show by clear and convincing evidence that there is no genuine dispute that every
limitation of claim l is present in the l\lasco device.8 Defcndant’s cursory, one-page analysis
sheds little light orr the Nasco LF01142U SmartScope and how it meets each limitation of claim 1.9
llor the claim 1 element “a signal generator capable of generating an audio signal,” for example,
Defcndant simply refers parenthetically to “remote control in operator’s hand,” but does not
explain~or cite to evidence showing_how the remote control includes a signal generator. (See ial at
12.) Similarly, for the element “a transmitter associated with the device for transmitting an audio
signal corresponding to the at least one sound,” Defcndant simply states “in the manikin”_again

without explanation or citation to any evidence (See ia'.) Simply put, Defcndant has failed to carry its

 

8 Although Defcndant states in its motion that the Nasco product “anticipates the clairns” (plural) of the
‘l41 Patent, (R. 133, Def.’s l\/lot. at 12 (ernphasis added)), Defendant in fact only addresses claim 1, (see
ial (concluding that the Nasco product “clearly anticipates every element of Claim 1”)). ln an ancitipation
analysis each patent claim must be evaluated independently See Orz'on IP, LLC v. Hyzma'ai Motor Am.,
605 F.3d 967, 974 (Fed. Cir. 2010) (“Altlrough [Section] 102 refers to ‘the invention’ generally, the
anticipation inquiry proceeds on a claim-by-claim basis.”). Therefore, Defcndant has entirely failed to
address anticipation of any other asserted claims

9 As with its Section lOl defense, Defcndant’s anticipation analysis is quite cursory, comprising just over
one page and citing no facts from its Local Rule 56 .1 statement of material facts (which in any event does
not contain any pertinent facts). (See R. 133, Def.’s Mem. at 12-13.) Neverthcless, because Defcndant
engages in slightly more substantive analysis the Court has addressed this argument on its merits rather
than reject it for being undeveloped

20

 

burden of showing that there is no genuine dispute that clear and convincing evidence exists that
each and every limitation of claim l is present in the Nasco LF0l142U SrnartScope. Acccrdingly,

Defendant’s motion for summaryjudgment of anticipation is denied.

D. Invalidity Under 35 U.S.C. § 112

Defcndant next argues that claims 1-11 of the ‘ 141 Patent are invalid as indefinite under 35
U.S.C. § 112 because they each “claim both an apparatus and the method steps of using the
apparatus.” (R. 133, Def.’s Mot. at 13~14.) Plaintiff responds that claims 1-11 are not apparatus
claims at all, but rather method claims that merely “recite the physical structures or components
[with] which the method is performed,” and that method claims may recite structure in this
fashion without the claim being indefinite under Section 112. (R. 144, Pl.’s Resp. at 12~14.)
Plaintiff is correct that the rule against so-called hybrid claiming does not forbid method claims
that merely “recite the physical structures of a system in which the claimed method is practiced.”
Micr'oprocessor Enhancement Corp., 520 F.?)d at 1374; see also fn re Katz lnteractive Call
Processing Parent Lz`tig. , 639 F.3d 1303, l318 (Fed. Cir. 2011) (distinguishing Microprocesscr
Enhancement Corp. on the ground that “[t]hat case dealt with a method claim that recited
structural elements”); Collaboralion Props., Inc. v. Tandberg ASA, No. C05-0l940, 2006 WL
1752140 (N.D. Cal. 2006) (denying accused infringer’s motion for summary judgment of
indefiniteness due to hybrid claiming, concluding that method claims reciting “A method of
conducting a teleconference using a system including:” followed by recitation of system
components as well as method steps were not indefinite because they permissibly claimed a
method that had to be performed with certain structure). However, a threshold issue is whether
claim 1 and its dependent claims (claims 2-11) are in fact method claims, as Plaintiff contends,

or are instead apparatus claims, as Defcndant assumes

21

 

The Court agrees with Defcndant that claim l of the ‘l4l Patent and its dependents are
all apparatus claims. Under 35 U.S.C. § 101, only four categories of inventions are patentable:
“process[es], machine[s], manufacture[s], or composition[s] of matter.” fn re Nuzjten, 500 F.3d
1346, 1353 (Fed. Cir. 2007); See also id. at l354 (“The four categories together describe the
exclusive reach of patentable subject matter. lf a claim covers material not found in any of the
four statutory categories, that claim falls outside the plainly expressed scope of § 101[.]”). A
machine claim-often referred to as an “apparatus” or “system” claim“_covers “a concrete
thing, consisting of parts, or of certain devices and combination of devices.” Id. at 1355 (citation
omitted); see also Sz`RF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,,1332 (Fed. Cir. 2010)
(“We have defined a machine as a concrete thing, consisting of parts, or of certain devices and
combination of devices.” (citation and internal quotation marks omitted)). A process or “mcthod”
claim, by contrast, “cover[s] an act or series of acts.” fn re Nufjten, 500 F.3d at 1355; see also
Dz`amond v. Diehr, 450 U.S. 175, l83 (l98l) (describing process under Section lOl as “an act, or
a series of acts” (citation omitted)); fn re Ferguson, 558 F.3d 1359, 1366 (Fed. Cir. 2009)
(“Applicants’ . . . claims are not directed to processes, as no act or series of acts is required.”
(citation and internal quotation marks omitted)). The parties have not cited, and the Court has not
located, any cases squarely resolving a dispute over whether a patent claim was for an apparatus

or method10 l\levertheless, a review of claims 1-11 shows they are plainly not directed to an “act

 

w This is understandable Ordinarily, it is unnecessary to resolve which class of subject matter an
invention falls into, because if it falls into at least one category, it is patentable under Section 101. See
Ferguson, 558 F.3d at 1365 (“Although we need not resolve the particular class of statutory subject
matter into which Applicants’ . . . claims fall, the claims must satisfy at least one categoly.”); Nzay`ten, 500
F.3d at 1354 (“lf . . . a court determines that a claim encompasses either a process or machine but is
unsure which category is appropriate, it need not resolve the ambiguity.”). But here the inquiry is
indefiniteness under Section l12 rather than patentability under Section 101, and that inquiry is
significantly affected by the proper classification of the claims. Accordingly, this case squarely presents
an apparently unusual dispute over which statutory class of invention patent claims fall in.

22

 

or series of acts,” but rather to a combination of concrete devices and components and, as such,
are apparatus claims.

The preamble of independent claim l recites “[a]n arrangement for auscultation training,”
and the preambles of the dependent claims, claims 2-11, recite “the arrangement of claim [X].”
Although “arrangement” is an unusual preambulatory term,ll the body of each claim is

dominated by obviously structural elements describing a set of concrete devices and their

constituent parts For example, the five paragraphs making up the body of claim l recite “a

75 64 31 C¢ 37 §§

signal generator, a transmitter, an auscultation device, a receiver,” and “a speaker,”
respectively The dependent claims add purely structural elements or detail to claim 1: claim 2
adds “a head piece” and structural details regarding the location of the speaker, claim 3 adds
structural details about the composition of the head piece, claim 4 adds structural details about
the location of the receiver, claim 5 adds a narrowing classification of the auscultation device,
claim 6 adds a narrowing classification of the transmitter, claim 7 adds narrowing details about

the capabilities of the transmitter, and so forth. These claim elements all relate to “concrete

thing[s]” or “devices,” and their parts. SiRF Tech., Inc., 601 F.3d at 1332 (citation omitted). lt is

 

]‘ Empirically, the three most common preambulatory terms by far are c‘method,” “apparatus,” and
c‘system,” See Dennis Crouch, Patent Types.' Method, Non~Method, or Bo£h, PATENTLYO (Jan. 27, 2014),
https://patentlyo.com/patent/2014/0l/patent-types-method.html.

23

 

thus obvious that the claims are to a machine or apparatus 12 The Court is not persuaded by
Plaintiff" s citation to Animal Care Sysrems, Inc. v. Hydropac/Lab Prodacrs, Inc., No. l3-CV-
00143, 2015 WL 535566 (D. Colo. Feb. 9, 2015). (See R. 144, Pl.’s Resp. at 14.) Although the
court in that case concluded that a claim reciting “A system for facilitating the delivery of water
to a plurality of cage level barrier-type cages” was “exclusively a ‘method’ claim,”Animal Care
Sys., Inc. , 2015 WL 535566, at *11, the claim itself recited no method steps and it is not evident
how the court reached this conclusion The Court therefore rejects Plaintiff"s argument that
claims 1-1l are method claims and holds that they are instead apparatus claims

Having concluded that these claims are apparatus claims, the Court next considers
whether they impermissibly recite method steps of using the apparatus As noted abcve, a claim
that mixes statutory classes of invention by reciting both an apparatus and method steps of using
the apparatus is indefinite under Section ll2ithe reason being that “it is unclear when
infringement occurs.” H-WTech., L.C., 758 F.3d at 1335 ; see also IPXL Holdings, L.L.C., 430
F.3d at 1384 (holding that a claim that “recite[d] both a system and the method for using that
system” was invalid as indehnite under Section l 12 because it “does not apprise a person of
ordinary sl<ill in the art of its scope”). With such a claim, “a manufacturer or seller of the claimed

apparatus would not know . . . whether it might also be liable for contributory infringement

 

m The Court’s conclusion is reinforced by the language of the other claims in the ‘ l41 Patent and
language in the specification While claims l-ll are directed to “an arrangement for auscultation
training,” claim 12 and its dependent claims are, in stark contrast, directed to “[a] method for simulating
auditory findings in an auscultation device” (claim 12) or “the method of claim [X}” (claims l3~l6). The
specification similarly distinguishes between the claimed “arrangement” and the claimed “method,”
explaining that that “[t]he present application discloses [1] an arrangement and {2] method for
auscultation training.” (R. 54-l, ‘ 14l Patent, at col. l ll. 41»42.) This is thus not a situation in which the
applicant acted as his own lexicographer by idiosyncratically using the term “arrangement” to refer to a
process or method See Telejlex, Inc. v. FicosaN. Am. Corp., 299 F.3d l3l3, 1325 (Fed. Cir. 2002)
(“[A]n inventor may choose to be his own lexicographer if he defines the specific terms used to describe
the invention[.]”). In contextJ it is clear that the applicant used “arrangement” to refer to something other
than a method.

24

 

[when] a buyer or user of the apparatus later performs the claimed method of using the
apparatus.” IPXL Holdings, L.L. C., 430 F.3d at 1384 “Numerous district courts have described
this rule of law . . . as a narrow one,” however, “with the general understanding that the rule does
not apply to claims containing language simply describing a system as well as the capabilities of
the claimed system; rather, the rule applies to claims describing a system that also require the
user of the recited system to take specific action.” Edgewell Pers. Care Brana’s, LLC v. All)aaa1
Massuot Yz'rzhak, Ltd., No. CV 15-1188, 2017 WL 1900736, at *5 (D. Del. May 9, 2017)
(citation and internal quotation marks omitted); See also Ultimarelpointernv L.L.C. v. Niateado Co.,
816 F.3d 816, 826-27 (Fed. Cir. 2016) (reversing district court’s ruling that claims were
indefinite for being directed to c‘both an apparatus and a method for using that apparatus,”
holding that functional language in the claims merely c‘reflect the capability of the claimed
apparatus”).

ln IPXL Holdings, L.L. C., for example, the Federal Circuit held that an apparatus claim
reciting “Wherein . . . the user uses the input means to either change the predicted transaction
information or accept the displayed transaction type and transaction parameters” was indefinite
under Section 112 because it “recite[d] both a system and the method for using that system.”
IPXL Holdings, L.L.C., 430 F.3d at 1384. rl`he court reasoned that, in light of the c‘wherein”
clause, “it is unclear whether infringement . . . occurs when one creates a system that allows the
user to [use the input means as described], or whether infringement occurs when the user
actually uses the input means [as describedl.” Icl. (emphases added). Lil{ewise, in In re Katz, the
F ederal Circuit held that apparatus claims reciting “interfa_ce means for providing automated
voice messages . . . to certain of said individual callers, wherein said certain ofsaicl individual

callers digitally enter claia” were indennite under Section 112 for the same reason. fn re Karz,

25

 

639 F.Bd at 1318 (emphasis added). ”l`he court reasoned that the “wherein” clause was “directed
to user actions, not system capabilities,” insofar as it recited “actions performed by ‘individual
callers,”’ and concluded that the claim “f[e]ll squarely” within the rationale of IPXL Holdings.
Ial More recently, in H-W Technology, L. C. , the Federal Circuit similarly held that an apparatus
claim reciting “wherein said user completes a transaction With at least one of said merchants
listed Without the need to generate a voice call” and “Wherein said user selects one of said variety
of offers associated With said one of said merchants listed” was indefinite because these two
limitations constituted method steps for using the claimed apparatus H-W Tech., L.C., 758 F.Sd
at 1335-36. rl`he court compared this claim language to that in IPXL Holdings and fn re Katz and
concluded that it “falls squarely” within the holdings of those cases. Ia'. at l336.

Although the rule ofIPXL Holdings, fn re Karz, and H~W Technology, L. C. is a “narrow
one,” Edgewell Pers. Care Brands, LLC, 2017 WL 1900736, at *5, the Court concludes that
claim l of the ‘ 141 Patent falls squarely within the rule of those cases. The pertinent claim

language reads'.

26

 

l. An arrangement for auscultation training, comprising:
a signal generator capable of generating an audio signal representing at least one
sound, the signal generator being controlled by a human operator, wherein the human
operator plays one or more appropriate audiojiles according to a user ’s placement
ofa steihoscope headpiece on a paiieni;
a transmitter associated with the device for transmitting an audio signal

corresponding to the at least one sound;

(R. 54-1, ‘ 141 Patent, at col. 5 ll. 54-60 (emphasis added).) l ust like the claim language at issue
in IPXL Holdings, In re Katz, and H~W Technology, L.C., claim l is an apparatus claim but
includes a “wherein” clause that expressly recites user actions The claim first identifies a
“human operator” as a user of the claimed apparatus by reciting “the signal generator being
controlled by a human operator,” then expressly requires user action by reciting “wherein the
human operator plays appropriate audio files according to a user’s placement of a stethoscope
headpiecc on a patient.” Conipare H-W Teeh., L.C., 758 F.3d at 1335-36 (apparatus claim recited
method steps of “wherein said user completes a transaction” and “whercin said user selects one
of said variety of offers”); fn re Kalz, 639 F.3d at 1318 (apparatus claim recited method step of
“wherein said certain of said individual callers digitally enter data”); IPXL Holdings, L.L. C. , 430
F.3d at 1384 (apparatus claim recited method step of “wherein . . . the user uses the input
means). in light of this wherein clause, it is genuinely “unclear whether infringement . . . occurs
when one creates a system that allows” the human operator to play audio files according to the

placement of a stethoscope headpiece on a patient, “or whether infringement occurs when the

27

 

 

[human operator] actually uses” the claimed system to do so.13 ]PXL Holdings, L.L.C., 430 F.3d
at 1384.

The italicized claim language is not merely functional language used to “reflect the
capability of the claimed apparatus,” which might otherwise save it from the rule against hybrid
clainis. UltiinaiePointer, L.L.C., 816 F.3d at 826-27. limitations that merely “reflect[] the
capability of th[e] [recited] structure rather than the activities of the user” do not render a claim
indefinite under this rule. Ia’. at 827', see also Eoigewell Pers. Care Brands, LLC, 2017 WL
1900736, at *5 (“[T]he rule does not apply to claims containing language simply describing a
system as well as the capabilities of the claimed system[.]” (citation omitted)). The Wherein
clause in claim l does not simply explain what the claimed “arrangement” allows or should
allow the human operator to dog it expressly requires the human operator to take action, i. e.,
“play[} one or more appropriate audio files according to a user’s placement of a stethoscope
headpiece on a patient.” See Meeirix IP, LLC v. Ciirix Sys., lnc., No. l:l6-CV-l033, 2017 WL
5986191, at *8~9 (W.D. TeX. Dec. 1, 2017) (holding apparatus claim to a “system for adding a
telephone participant to a multi-participant audio-video conference” indefinite under Section l12
for reciting method steps of “one or more of the participants communicating in the multi-
participant video conferences,” “wherein the telephone participant provides a conference ID
information,” and “wherein the telephone participant speaks in the video conference,” rejecting
patentee’s argument that these limitations “merely describe[] the capabilities of the claimed
system” and finding that the limitations “only indicate[] user action” rather than system

capabilities); Conriesy Prods,, L.L.C. v. Hamilton Beach Brana's, Inc., 2015 WL 7295436, at *4~

 

13 lndeed, the fact that the parties can in good faith dispute whether claims 1-11 are apparatus or method
claims underscores the Court’s conclusion See fn re Niiy'ten, 500 F.3d at 1354 n.3 (“Of course, a claim
that is so unclear as to be ambiguous about whether it covers a process or a machine might be invalid [as
indefinite under] under 35 U.S.C. § 1121[2[.]”).

28

 

5 (D. Del. Nov. l8, 2015) (holding apparatus claims reciting “brew baskets being inserted into
the location in the beverage brewing machine,” “the brew baskets being individually inserted
into the location during an associated brewing operating,” and “the brewing machine heating
water” invalid as indefinite under Section ll2, concluding that “a person of ordinary skill in the
art would not understand whether the claims . . . are infringed by an apparatus capable of heating
Water and having brew baskets inserted or when a person actually uses the beverage brewing
system to heat water and inserts a brew baske ” (emphasis added)); Ariba, lne. v. Empioris, Inc.,
No. Civ. A. 9:07~CV-90, 2008 WL 3482521, at *6-8 (E.D. 'l`ex. Aug. 7, 2008) (holding that
apparatus claims to a “[a] bidding device operated by a potential seller during an on-line
electronic auction” were indefinite under Section ll2 for reciting the method step “wherein a bid
submitted by the potential seller operating the bidding device is compared to the corresponding
bid ceiling of the potential seller operating the bidding device,” which was not “merely
functional language in an apparatus claim” because “the step in question is performed by a
different computer, operated by a potential buyer, or the buyer’s auctioneer”), ajjf’ci, No. 2009-
1230, 2010 WL 55625 (Fed. Cir. lan. 8, 2010). Plaintiff does not argue to the contrary_indeed,
in arguing that claim .l is a method claim rather than an apparatus claim, Plaintiff appears to
agree, stating that c‘[c]laim 1 requires the human operator . . . to play one or more appropriate
audio files, and generate an audio signal, according to a user’s placement of a stethoscope
headpiece on a patient[.]” (R. 144, Pl.’s Resp. at 13', see also ial at 13-14 (“[T]he claim requires

. . . the human operator to control the signal generator and play one or more appropriate audio
files according to a user’s placement of a stethoscope headpiece on a patient.”).) Tellingly, claim
l does recite a capability limitation elsewhere_narnely “a signal generator capable of generating

an audio signal”_but by contrast does not use the same or similar language in reciting the

29

 

actions of the human operator, making clear that the human-operator limitation refers to action,
not just capability See Meeirix IP, LLC, 2017 WL 5986l9l, at *9 (relying on “[c]omparison
with other claims” to show that disputed claim limitation was “directed to user action” and
rendered claim indefinite under Section 112, explaining that other claims “contain[l functional
language indicating system capability, but such language is conspicuously absent from” the
disputed limitation). Because claim 1 recites an apparatus as well as a method step of using the
apparatus, it is indefinite under Section 112. See H-WTech., L.C., 758 F.3d at 1335-36; fn re
Katz, 639 F.3d at 1318; IPXL Holdings, L.L.C., 430 F.3d at 1384.

Accordingly, the Court holds that claim 1 of the ‘ 141 Patent is invalid as indefinite under
Section 112. Claims 2-11 are indeEnite for the same reason because, by definition, they
incorporate the same method-step limitation from claim l requiring action by a “human
operator.” See 35 U.S.C. § 112 11 4 (“A claim in dependent form shall be construed to incorporate
by reference all the limitations of the claim to which it refers.”). 14

E. lion-infringement

The remainder of Defendant’s motion seeks summary judgment of non-infringement on
various grounds The Court is not persuaded that Defcndant’s brief and conclusory arguments_
each comprising just half a page and, for the most part, citing no legal authority»meet its burden
of demonstrating the absence of any genuine issue of material fact and entitlement to judgment

as a matter of law as to non-infringement

 

14 Section 112 was amended by the Leahy~Smith America lnvents Act (“AlA”), effective September 16,
2012. AlA, Pub. L. No. 1l2-29 §§ 4{0), 4(e), 125 Stat. 296-97 (20l l). Because the application resulting

in the ‘ 141 Patent was filed before that date, the pre-AIA version of Section 112 is applicable here. See
Pub. L. No. 112-29 § 4(e), 125 Stat. 297 (“The amendments made by this section . . . shall apply to any
patent application that is filed on or after [September 16, 2012].”); Abl)l/ie Deatsehland Gml)H & Co., KG
v. Janssen Bioiech, Inc., 759 F.3d 1285, l290 n.3 (Fed. Cir. 2014) (“Beeause the applications resulting in
the patents at issue in this case were filed before [September 16, 2012], we refer to the pre-AIA version of
§ ll2.”). Nevertheless, no substantive change was made to Section 112 11 4; it was merely renumerated as
Scction 112(d). AlA § 4(c)(4).

30

 

Defcndant first contends that it is entitled to summary judgment on the question of
infringement because Plaintiff has failed to identify, in its Final lnfringement Contentions, any
specinc person as the direct infringer to support its claims of indirect infringement (R. 133,
Def.’s Mem_. at 4-5.) Plaintiff responds that it need not identify any specific direct infringer, and
that circumstantial evidence of direct infringement is sufncient to support a claim of indirect
infringement (R. 144, Pl.’s Resp. at 3-4.) Plaintiff asserts only indirect infringement under 35
U.S.C. § 27l(b)-(c), (R. 133-l at 10, Pl.’s Final lnfringement Contentions at 2~3), and “[i]ndirect
infringement, Whether inducement to infringe or contributory infringement, can only arise in the
presence of direct infringement,” Dynacor'e Holdings Corp. v. U.S. Philips Corp., 363 F.3d 1263,
1272 (Fed. Cir. 2004). Regarding direct infringement, Plaintiff states in its Final lnfringement
Contentions that the asserted claims “are directly infringed by users of the S-Scope When the S-
Scope is used according to the instructions provided by [l)efendant].” (R. 133-l at 10, Pl.’s Final
lnfringement Contentions at 22.)Althougl1 Plaintiff does not specifically identify any direct
infringers by name or otherwise, “a plaintiffs indirect infringement claims can succeed at trial
absent direct evidence of a specific direct infringer,” and the Federal Circuit “has upheld claims
of indirect infringement premised on circumstantial evidence of direct infringement by unl<;novvn
parties.” fn re Bill ofLading Transmission & Processirzg Sys. Pm‘ent Lz'tig., 681 F.3d 1323, 1336l
(Fed. Cir. 2012). The Court is therefore not persuaded that Defcndant is entitled to summary

judgment on this basis.

31

 

Defcndant next contends that it is entitled to summary judgment of no contributory
infringement because the accused S-Scope has at least four substantial non-infringing uses.15
(R. l33, Def.’s Mem. at 5-6.) A party is not liable for contributory infringement under Section
271(c) if the allegedly infringing product is “a staple article or commodity of commerce suitable
for substantial noninfringing use.” 35 U.S.C. § 271(0). Plaintiff disputes that Defendant’s
proffered uses are non-infringing to begin With or that they are °‘substantial” Within the meaning
of Section 271(0). (R. 144, Pl.’s Resp. at 4-5.) Non-infringing uses are substantial When “they are
not unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental.” Vita-iMix
Corp. v. Basic Holding, Inc., 581 F.3d 13l7, 1327 (Fed. Cir. 2009). The substantiality ofnon-
infringing uses is a question of fact. Hoa’osh v. Block Drug Co., 833 F.2d 1575, 1579 n. l2 (Fed.
Cir. 1987); Copan fmha S.p.A. v. Puriran Med. Prods. Co., No. 1:18-CV-00218, 20l8 WL
589l742, at *5 (D. Me. Nov. 9, 2018). “[Tlhe inquiry focuses on Whether the accused products
can be used for purposes other than infringement.” fn re Bill ofLading Transmission cfc
Processing Sys. Patent Lil‘ig., 681 F.3d at l338. The Court concludes that genuine factual issues
remain and that Defcndant is not entitled to summary judgment of no contributory infringement
Defcndant has not explained in its half-page argument how the four purported non-infringing
uses are in fact non-infringing, and Plaintiff has submitted evidence that Defendant’s marketing
materials do not teach or describe any of these uses, (see R. 145, Pl.’s Add’l F acts 1[ 9), Which is

sufficient to create a triable issue on Whether those uses are substantial. See Medtronic Xomed,

Inc. v. Gyrus ENT LLC, 440 F. Supp. 2d 1300, 1311-13 (M.D. Fla. 2006) (denying accused

 

l$ As Plaintiff correctly points out, (R. 144, Pl.’s Resp. at 4-5), this argument applies only to Plaintiff’s
claims of contributory infringement under Section 271(0). lt could not apply to Plaintift”s induced
infringement claims because Section 27l(b), Which covers induced infringement contains no exclusion
for staple articles With substantial non-infringing uses. Accordingly, “[tlhe existence of a substantial non-
infringing use does not preclude a finding of inducement.” Toshiba Corp. v. fraction Corp., 681 F.3d
1358, 1364 (Fed. Cir. 20l2).

32

 

infringer’s motion for summary judgment of no contributory infringement based on allegedly
substantial use of accused product to perform non-infringing non-sinus surgery where accused
infringer’s marketing materials only identihed using the product to perform sinus surgery).
Accordingly, the Court denies Defendant’s motion for summary judgment of no contributory
infringement

Last, Defendant argues that summary judgment is warranted on Plaintiff’s induced
infringement claim because it relied on the advice of its counsel that the S-Scope did not infringe
the ‘ 141 Patent, and therefore, it could not have the necessary intent to knowingly induce
infringement under Section 271(b). (R. 133, Def.’s Mem. at 6.) Liability for induced
infringement under Section 271(b) requires that the alleged indirect infringer “actively inducelj”
direct infringement 35 U.S.C. § 27l(b). However, the existence of an opinion of counsel does
not per se preclude a finding of induced infringement See Mentor H/S, Irtc. v. Med. Device All.,
Inc., 244 F.3d 1365, 1379 (Fed. Cir. 2001) (reversing judgment as a matter of law ofnon-
infringement holding that substantial evidence supported jury’s verdict on patentee’s claim of
induced infringement notwithstanding “[defendant’s] assertion that it relied in good faith on an
opinion of counsel”); Gubb v. P&M Servs., Inc., No. 04-72432, 2006 WL 2559794, at *5 (E.D.
Mich. Sept. 1, 2006) (denying accused infringer’s motion for summary judgment of no induced
infringementj concluding that “[a] lthough [the accused infringer] claims to have acted only upon
the advice of his counsel, this is only one factor to consider when seeking to determine if he
intended to induce an infringement of the patent”). Accordingiy, the Court denies Defendant’s

motion for summary judgment of non-infringement

33

 

C()NCLUSION
For the foregoing reasons, Plaintiff’s motion for summary judgment (R. 130) is granted
in part and denied in part, and Defcndant’s cross-motion for summary judgment (R. 132) is
granted in part and denied in part l`he parties shall appear for a status hearing on December 5,
2018, at 9:45 a.m. to discuss what remains of this case in light of this Court’s rulings and to set a
firm trial date. The parties are DIRECTED to reevaluate their settlement positions in light of this

opinion and to exhaust all settlement possibilities

ENTERE])= gc

Chief Judge Rubén Castillo
United States District Court

Dated: November 20, 2018

34

 

